DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2022 has been entered.
Response to Amendment
Claims 1-6 and 8-9 are currently pending.  In response to the Office Action mailed 11/10/2021 applicant amended claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6704077 B1 to Yoshida et al. in view of US 20040140402 A1 to Wehner et al. further in view of WO 2009153593 A1 to Thompson.
Regarding Claim 1.  Yoshida discloses an optical device, comprising: a first sheet (Fig. 5 polymer-dispersed liquid crystal cell 2) electrically switchable between a first state in which the first sheet extends along an in-plane direction orthogonal to a thickness direction and has transparency in the thickness direction (Col 6 lines 4-14 ), and a second state in which the first sheet has lower transparency in the thickness direction than the transparency in the first state (Col 6 lines 4-14); and a second sheet having a prism surface on which an inclined surface inclined with respect to the in-plane direction is arranged along the in-plane direction, the second sheet facing the first sheet in the thickness direction (See Fig. 5 selective reflector 21). 
Yoshida does not specifically apply to the device to an attitude control apparatus, and wherein the first sheet comprises: a first base material; a second base material facing the first base material in the thickness direction; a first planar monolithic electrode film covering an upper surface of the first base material; and a second planar monolithic electrode film covering a 
However, Wehner discloses applying a film that has variable absorptive, reflective, emissive and transmissive properties to an attitude control apparatus (See para 43).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Thompson discloses a functional film the first sheet comprises: a first base material (Fig. 1 substrate 5); a second base material facing the first base material in the thickness direction (Fig. 1 substrate 4); a first planar monolithic electrode film covering an upper surface of the first base material (Fig. 1 planar electrode layer 8); and a second planar monolithic electrode film covering a lower surface of the second base material and facing the first planar monolithic electrode film in the thickness direction (Fig. 1 planar electrode layer 7).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an attitude control apparatus, and wherein the first sheet comprises: a first base material; a second base material facing the first base material in the thickness direction; a first planar monolithic electrode film covering an upper surface of the first base material; and a second planar monolithic electrode film covering a lower surface of the second base material and facing the first planar monolithic electrode film in the thickness direction.
Regarding Claim 2.  Yoshida further discloses the first sheet in the second state diffuses light incident in the thickness direction (See Col 6 lines 4-14). 
 Regarding Claim 3.  Yoshida further discloses the first sheet includes a liquid crystal layer formed of polymer dispersed liquid crystal (See Col 6 lines 1-4). 
Regarding Claim 4.  Yoshida further discloses the second sheet includes the prism surface on a side of the first sheet (See at least Fig. 5). 
Regarding Claim 5.  Yoshida further discloses the prism surface reflects light transmitted through the first sheet in the thickness direction (Col 8 lines 33-46). 
Regarding Claim 6.  Yoshida further discloses the prism surface transmits, therethrough, the light transmitted through the first sheet in the thickness direction (Col 8 lines 21-24). 
Regarding Claim 8.  Yoshida does not specifically apply to the device to a spacecraft; and an attitude control apparatus provided to the light-receiving surface.
However, Wehner further discloses applying a film that has variable absorptive, reflective, emissive and transmissive properties to a spacecraft; and an attitude control apparatus provided to the light-receiving surface (See para 43).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a spacecraft; and an attitude control apparatus provided to the light-receiving surface.
Regarding Claim 9.  Wehner further discloses a plurality of attitude control apparatuses in which inclined surfaces have orientations different from one another (See Fig. 5-6).
Response to Arguments

Applicant amended claim 1 to include at least a first and second planar monolithic electrode layer, however, Thompson was cited as teaching a optical functional film that includes the above recited limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EDMOND C LAU/Primary Examiner, Art Unit 2871